United States Court of Appeals

                          FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 96-1953
                               ___________

Billy Dean Workman,                 *
                                    *
          Appellant,                *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * Eastern District of Arkansas.
United States of America,           *
                                    *        [UNPUBLISHED]
          Appellee.                 *
                               ___________

                    Submitted:   February 20, 1997

                        Filed: February 24, 1997
                              ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.


     Billy Dean Workman appeals from the denial of his 28 U.S.C.
§ 2255 (1994) motion by the District Court.1            Having carefully
reviewed the record before us and the parties’ briefs, we conclude
that the District Court’s judgment was correct.          Accordingly, the
judgment of the District Court is affirmed.        See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




    1
     The Honorable George Howard, Jr., United States District Judge
for the Eastern District of Arkansas.